Title: 28 [i.e. 29] Thurdsday.
From: Adams, John
To: 


       Fast day. Heard Mr. Maccarty. Spent the Evening at Mr. Putnams. Our proper Business in this Life is, not to accumulate large Fortunes, not to gain high Honours and important offices in the State, not to waste our Health and Spirits in Pursuit of the Sciences, but constantly to improve our selves in Habits of Piety and Virtue. Consequently, the meanest Mechanick, who endeavours in proportion to his Ability, to promote the happiness of his fellow men, deserves better of Society, and should be held in higher Esteem than the Greatest Magistrate, who uses his power for his own Pleasures or Avarice or Ambition.
      